Citation Nr: 0947620	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-31 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether the claim for Chapter 30 educational assistance 
benefits was properly denied on the basis that the training 
period for which the Veteran had requested payment was beyond 
the delimiting date for utilization of such benefits.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1987 to 
June 1990, and from November 1990 to April 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of July 
2007 by the Department of Veterans Affairs (VA) Atlanta, 
Georgia, Regional Office (RO), which denied a claim for 
educational assistance benefits under Chapter 30 Title 38 
U.S. Code on the basis that the training period for which the 
Veteran had requested payment was beyond the delimiting date 
for utilization of such benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds that 
additional development is necessary on this matter.  A remand 
is required before the claim on appeal can be properly 
adjudicated.  

An appellant will be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person. 38 C.F.R. § 
20.600 (2009).  The claims file indicates that in March 1998 
the Veteran filed a VA Form 21-22 in favor of the Georgia 
Department of Veterans Services.  This appointment has not 
been revoked or replaced since that time, and as such, it is 
still in effect.  The file reflects that the Veteran's 
representative has not been sent any documents or given the 
opportunity to respond in any way to the present appeal.  The 
Board finds that due process of law requires that this case 
be remanded to the RO for such procedural development prior 
to an appellate decision on the pending claim.

In addition, the Board notes that the RO's initial decision 
that denied the claim on appeal is not of record.  The 
September 2007 statement of the case indicates that this 
adjudication took place on July 6, 2007, but the Board cannot 
point to the decision in the file.  This document should be 
associated with the claims file prior to appellate 
adjudication.

Finally, as this matter must be remanded for other 
development, the Board finds that the Veteran would be aided 
by receiving VCAA notice for his claim. 
 
Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:
 
1.  Please send the Veteran a VCAA notice 
under 38 U.S.C.A. §5103(a) and 38 C.F.R. 
§ 3.159(b), that includes but is not 
limited to, an explanation as to what 
information or evidence is needed to 
substantiate the Veteran's claim for 
Chapter 30 educational assistance 
benefits, to include entitlement to an 
extension of the period of eligibility.

2.  Refer this case with the claims 
folder to the Veteran's representative at 
the RO for the purpose of providing them 
the opportunity to respond to the present 
appeal, including the execution of a VA 
Form 646, Statement of Accredited 
Representative in Appealed Case.

3.  Obtain and associate with the claims 
file a copy of the RO's July 6, 2007 
decision that denied the claim on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


